The order of dismissal heretofore made is set aside and the appeal reinstated.
The conviction is for the unlawful sale of intoxicating liquors to Tom Scott.
All of the incriminating facts come from the testimony of Tom Scott and his companion Shannon, both of whom, we think, were accomplices, as a matter of law. They were taken to a point near the residence of appellant in an automobile belonging to Johnson. Their purpose was to buy whisky from the appellant. They got out of the automobile, Scott went to the house of the appellant, and Shannon stopped at a point nearby. Shannon furnished the money, and when Scott brought the whisky to a point where Shannon stood, they both took charge of and used it. There was testimony that they both participated in hiring the automobile.
The companion case, No. 6150, is reversed because of the insufficiency of the evidence. The same result must attend this one. (See Franklin v. State, 88 Tex.Crim. Rep., 227 S.W. Rep., 486-487).
The judgment is reversed and the cause remanded.
Reversed and remanded.